



Exhibit 10.21


FOURTH AMENDMENT TO THE
SCI 401(k) RETIREMENT SAVINGS PLAN
WHEREAS, Service Corporation International (the “Employer”) adopted a
restatement of the SCI 401(k) Retirement Savings Plan (the “Plan”) effective as
of January 1, 2016, which was subsequently amended by the First Amendment,
Second Amendment, and Third Amendment;
WHEREAS, the Employer desires to clarify the Plan’s definition of compensation
with respect to certain items of compensation that are excluded from the
definition of “Compensation” for elective deferrals, non-safe harbor matching
contributions, and non-safe-harbor non-elective contributions;
WHEREAS, the Employer desires to amend the Plan to add a new source for
corrective matching contributions; and
WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1.
NOW, THEREFORE, the Employer hereby amends the Plan in the following respects,
effective as of January 1, 2017:
1.Section 1.33(b) of the Plan is amended, to be and to read as follows:
“(b) Compensation Used for Elective Deferral Purposes. In determining Elective
Deferrals, the term Compensation means the Code §415 Safe Harbor Compensation
paid or made available to the Participant during the Plan Year, including
Elective Contributions, and excluding (1) Code §414(s) Safe Harbor Exclusions
(including, but not limited to, fringe benefit payments such as car allowances,
benefit premium credits, house allowances, and nontaxable earnings); (2) amounts
received prior to the date the Employee becomes a Participant in the Elective
Deferral Component of the Plan; (3) Differential Wage Payments; (4) short-term
disability payments paid by a third party administrator; (5) pay advances; (6)
long-term bonuses (including payments under the LTIP (PUPs payments)); and (7)
gross-up payments.”
2.Section 1.33(c) of the Plan is amended, to be and to read as follows:
“(c) Compensation Used for Non-Safe Harbor Matching Contribution Purposes. In
determining Non-Safe Harbor Matching Contributions, the term Compensation means
the Code §415 Safe Harbor Compensation paid or made available to the Participant
during the Plan Year, including Elective Contributions, and excluding (1) Code
§414(s) Safe Harbor Exclusions (including, but not limited to, fringe benefit
payments such as car allowances, benefit premium credits, house allowances, and
nontaxable earnings); (2) amounts received prior to the date the Employee
becomes a Participant in the Non-Safe Harbor Matching Contribution Component of
the Plan; (3) Differential Wage Payments; (4) short-term disability payments
paid by a third party administrator; (5) pay advances;(6) long-term bonuses
(including payments under the LTIP (PUPs payments)); and (7) gross-up payments.”
3.Section 1.33(d) of the Plan is amended, to be and to read as follows:
“(d) Compensation Used for Non-Safe Harbor Non-Elective Contribution Purposes.
In determining Non-Safe Harbor Non-Elective Contributions, the term Compensation
means the Code §415 Safe Harbor Compensation paid or made available to the
Participant during the Plan Year, including Elective Contributions, and
excluding (1) Code §414(s) Safe Harbor Exclusions (including, but not limited
to, fringe benefit payments such as car allowances, benefit premium credits,
house allowances, and nontaxable earnings); (2) amounts received prior to the
date the Employee becomes a Participant in the Non-Safe Harbor Non-Elective
Contribution Component of the Plan; (3) Differential Wage Payments; (4)
short-term disability payments paid by a third party administrator;





--------------------------------------------------------------------------------





(5) pay advances; (6) long-term bonuses (including payments under the LTIP (PUPs
payments)); and (7) gross-up payments.”
4.Section 1.92 of the Plan is amended to add Corrective Matching Non-Elective
Contributions to the definition of Non-Elective Contribution, to be and to read
as follows:
“1.92    Non-Elective Contribution. The term Non-Elective Contribution means any
ADP Safe Harbor Non-Elective Contribution, Non-Safe Harbor Non-Elective
Contribution, Prevailing Wage Contribution or QACA Non-Elective Contribution,
Corrective Matching Non-Elective Contribution, Top Heavy Minimum Allocation or
Gateway Allocation that is not used to offset any Matching Contribution or is
not treated as a Qualified Non-Elective Contribution or a Qualified Matching
Contribution, depending on the context in which the term is used in the Plan.”
5.Section 1.182(c) of the Plan is amended, to be and to read as follows:
(c)    Prior Service Credit. If the Employer maintains (or has ever maintained)
any plan of a predecessor employer, then Service during the existence of the
predecessor plan with the predecessor employer will be credited as Years of
Vesting Service with the Employer. In addition, an Employee will receive credit
for all Years of Vesting Service with (1) Wilson Financial Group (excluding the
Kelly Funeral Home, Inc. division); and (2) Keystone Group in determining the
Vested Interest in the Participant’s Non-Safe Harbor Matching Contribution
Account, Corrective Matching Non-Elective Contribution Account and Non-Safe
Harbor Non-Elective Contribution Account. Additionally, an Employee shall be
credited with all Years of Vesting Service completed prior to a Break in Service
if such Employee had a non-forfeitable accrued benefit under the SCI Cash
balance Plan or SCI Pension Plan at the time he or she first incurred a 1-year
Break in Service. If the Employer does not maintain (and has never maintained)
any plan of a predecessor employer and Service with the employers described in
the preceding sentence exceeds five Years of Vesting Service, then the crediting
of such Service must comply with the requirements of Regulation
§1.401(a)(4)-11(d).”
6.Article 1 of the Plan is amended to add new definitions to the end thereof
related to corrective matching contributions, to be and to read as follows:
“Corrective Matching Non-Elective Contribution. The term Corrective Matching
Non-Elective Contribution means a corrective Employer contribution made to this
Plan on behalf of a Participant on account of a missed Non-Safe Harbor Matching
Contribution. A Corrective Matching Non-Elective Contribution is subject to the
same vesting and allocation requirements as the corresponding missed Non-Safe
Harbor Matching Contribution.
Corrective Matching Non-Elective Contribution Account. The term Corrective
Matching Non-Elective Contribution Account means the account to which a
Participant’s Corrective Matching Non-Elective Contributions are allocated.”
7.Article 3 of the Plan is amended to add a new Section 3.15, to be and to read
as follows:
“3.15    Corrective Matching Non-Elective Contributions. Corrective Matching
Non-Elective Contributions which are made to the Plan will be made and allocated
to each Benefiting Participant’s Corrective Matching Non-Elective Contribution
Account in accordance with, and subject to, the provisions that apply to the
corresponding Non-Safe Harbor Matching Contributions described in Section 3.3.”
8.Section 4.5 of the Plan is amended to add a new subsection (i), to be and to
read as follows:
“(i)    Vesting of Corrective Matching Non-Elective Contributions. A
Participant’s Vested Interest in his or her Corrective Matching Non-Elective
Contribution Account will be determined by the Vesting schedule that





--------------------------------------------------------------------------------





applies to the Participant’s Vested Interest in his or her corresponding
Non-Safe Harbor Matching Contribution Account as described in Section 4.5(e).”
9.Section 5.3 of the Plan is amended to add a new subsection (j), to be and to
read as follows:
“(j)    Corrective Matching Non-Elective Contribution Account. A Participant may
request an in-service distribution of up to 100% of the Vested Interest in his
or her Corrective Matching Non-Elective Contribution Account at any time on or
after the date the Participant reaches Normal Retirement Age, or at any time on
or after the date the Participant has reached age 59½.”
10.In all other respects, the terms of this Plan are hereby ratified and
confirmed.
IN WITNESS WHEREOF, the Employer has caused this Fourth Amendment to be executed
as of the date indicated below.
SERVICE CORPORATION INTERNATIONAL
By: /s/ GREGORY T. SANGALIS_______________


Title: SVP GEN COUNSEL/SECRETARY__________


Date: 11/19/2017_______________________________





